MacArthur, J.,
dissented, and expressed his opinion to be that there was no proof as to the sale having been post* poned by the trustee or by his direction. The notice is in the name of the auctioneers alone, and not by the trustee. Whether the sale shall take place or be advertised again is a matter confided to the discretion of the trustee, and he cannot delegate that power to auctioneers or agents under the special trust and confidence with which he alone is invested. The fact may be that the postponement was authorized and the new advertisement directed by the trustee; but there is nothing in the pleadings or proofs to explain the advertisement of the auctioneers. For this reason, I think there was no valid execution of the power to sell, and that the sale was null and void.